Citation Nr: 0840577	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-01 429	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for sleep apnea.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Counsel



INTRODUCTION

The veteran had active military service from May 1979 to May 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's current sleep apnea is not related to his 
military service.


CONCLUSION OF LAW

The veteran does not have sleep apnea that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  While the initial notification was based 
on an erroneous assumption that the claim was for an 
increased rating for previously service-connected sleep 
apnea, and therefore described the evidence needed to 
establish entitlement to an increased rating, that error was 
corrected in the RO's subsequent actions, specifically, in a 
Statement of the Case (SOC) issued in November 2005.  See Id.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  In a written statement received in April 2006 the 
veteran stated that he had no other information or evidence 
to support his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran's SMRs are of record, and they show no diagnosis 
of sleep apnea.  The veteran's retirement examination, given 
in November 1998, showed no complaint or diagnosis of sleep 
apnea, though in his report of medical history the veteran 
noted that he had problems with his sinuses and with sleeping 
at night.  The veteran's SMRs show that he underwent a 
uvulopapatopharyngoplasty (UPPP) on February 1, 1999.  A pre-
op report dated a few days earlier noted the UPPP operation 
was for "heroic snoring."  The operation report noted that 
the indications leading to the surgery were socially 
disruptive snoring and daytime fatigue.  No mention was made 
of sleep apnea.  

An October 1999 primary care report, the purpose of which was 
to recommend outpatient services for the veteran, noted that, 
based on a questionnaire completed by the veteran, his 
chronic disease conditions at that time consisted of 
arthritis, bone, joint, back, or muscle problem, and the fact 
that a family member had heart disease.  No mention was made 
regarding a sleep apnea problem.  

For historical purposes, the Board notes that the veteran 
submitted a claim for "sleep disorder" in early 1999, 
before his retirement.  The veteran was afforded a VA general 
medical examination in July 1999 in connection with this and 
other pending claims.  In pertinent part, the examiner noted 
that the veteran stated that he was diagnosed with sleep 
apnea and underwent a triple-P surgery in February 1999.  
From the veteran's description, the examiner noted that "it 
sounds as if they removed part of his palate and performed a 
uvulectomy."  The veteran reported that his wife had stated 
that his snoring had decreased since the surgery, and the 
veteran himself reported that he slept well and felt rested 
in the morning.  The veteran reported that no sleep studies 
had been done prior to the surgery.  The examiner's relevant 
diagnosis was "Reported history of sleep apnea, which has 
improved status-post uvulectomy."  

Noting that the veteran had undergone the UPPP surgery, and 
that the purpose of the procedure was a treatment for snoring 
(a sleep disorder), the RO granted service connection for 
uvulectomy in a rating decision dated in December 1999.  The 
rating decision, which was not sent to the veteran, listed 
the pertinent issue as "Service connection for uvulectomy 
(includes claim for sleep apnea)."  However, the actual 
decision itself granted service connection for uvulectomy 
only, rated as noncompensably (zero percent) disabling.  

In the rating decision's discussion of the issue, in addition 
to addressing the reasons for granting service connection for 
the uvulectomy, the reasons why sleep apnea was not included 
in the award were also discussed.  Those reasons included the 
fact that there had been no sleep studies conducted, and that 
there was no diagnosis of sleep apnea in the veteran's 
medical records.  In the letter notifying the veteran of the 
RO's decisions, the veteran was told that he had been granted 
service connection for uvulectomy; no mention was made of 
sleep apnea.  In other words, it does not appear that the RO 
formally denied or granted service connection for sleep 
apnea.

In correspondence received in October 2004, the veteran 
submitted a claim for service connection for sleep apnea.  As 
noted above, the veteran's initial VCAA notification letter 
erroneously suggested that the veteran had already been 
service connected for sleep apnea.  The Board surmises that 
this error occurred because the author of that letter looked 
only at the issues section in the original rating decision 
that parenthetically included a claim for sleep apnea, even 
though service connection for sleep apnea had not been 
specifically claimed, and even though there was no evidence 
that the veteran had been diagnosed with sleep apnea or that 
the RO had formally adjudicated such an issue.  Had the 
author looked instead at the decision section and the 
notification letter, both of which reflected a grant of 
service connection for uvulectomy and made no formal 
adjudication of sleep apnea, he would have seen that the 
December 1999 rating decision neither granted nor denied 
service connection for sleep apnea.  

Included with the veteran's claim for service connection for 
sleep apnea were treatment notes from the St. John's Hospital 
in Lebanon, Missouri.  Those records show that the veteran 
underwent a sleep study in September 2004, and that the 
findings of the study resulted in a diagnosis of mild 
obstructive sleep apnea.  The physician providing the 
diagnosis also noted that the veteran was obese.  A later 
treatment note authored by the same physician indicates that 
the veteran was to begin using a Continuous Positive Airway 
Pressure (CPAP) device.  

The veteran was afforded a VA examination in March 2005 in 
connection with this claim.  The examiner noted the veteran's 
relevant medical history, including the UPPP procedure in 
1999, which the examiner noted was done for symptoms of sleep 
apnea.  The examiner also noted that, while the veteran no 
longer had problems with snoring after his operation, after 
leaving military service he gained approximately 50 pounds 
and began to have significant problems with daytime 
hypersomnolence.  The veteran reported that after being put 
on a CPAP device in October 2004 he had dramatic improvement 
in his symptoms, including no longer snoring, feeling rested 
on rising in the morning, and no longer having to take naps.  
Examination revealed that the uvula and tonsils were 
surgically absent.  The examiner's diagnosis was mild 
obstructive sleep apnea per sleep study, and positive 50 
pound weight gain since retirement from military service in 
1999. 

In a rating decision dated in March 2005, the RO denied 
service connection for sleep apnea because there was no 
evidence of a diagnosis of sleep apnea in service, because 
there was no evidence that a sleep study had been done prior 
to his 1999 in-service surgery, and because the VA examiner 
had not attributed the veteran's sleep apnea to the veteran's 
military service.  

The RO thereafter requested that the examiner who conducted 
the March 2005 examination provide an opinion based on that 
examination and a review of the case file and electronic 
records.  The examiner was asked to answer two questions:  
(1) is there a present medical diagnosis shown on exam that 
can be attributed to the veteran's claim of service 
connection for sleep apnea? and (2) is it at least as likely 
as not that the claimed sleep apnea is due to or the result 
of an in-service event, injury or disease, including the 
veteran's in-service uvulectomy?  

In response to the first question, the VA examiner answered 
yes.  By way of explanation she noted that the veteran had a 
UPPP performed "for loud snoring and sleep apnea while on 
active duty in 1999."  After gaining weight "his 
obstructive sleep apnea recurred" and was noted on his 
October 2004 sleep study.  In response to the second 
question, the examiner noted that, after the 1999 operation, 
the veteran remained symptom free until he gained 50 pounds 
of weight after leaving service, and that, "due to his 
increased weight, his symptoms recurred."  

The veteran has submitted additional evidence in support of 
his claim.  An April 2005 handwritten note authored by R.P., 
a physicians assistant, noted that UPPP surgery is used to 
alleviate snoring and obstructive sleep apnea.  The note did 
not express any opinion regarding which of the two was the 
purpose of the veteran's 1999 operation.  Also submitted is a 
January 2006 statement from K.H., M.D., the surgeon who 
performed the 1999 surgery.  In her statement, Dr. H. noted 
that the veteran had initially presented at the ENT clinic at 
Ft. Leonard Wood in November 1998 with a chief complaint of 
socially disruptive snoring, at which time the veteran had 
denied any daytime fatigue.  She noted that no sleep study 
was performed, and that he underwent tonsillectomy/UPPP in 
February 1999 for heroic snoring, and that the operation 
report indicated that daytime fatigue was reported.  Dr. H. 
noted the veteran's October 2004 obstructive sleep apnea 
diagnosis, and that factors that may contribute to 
obstructive sleep apnea are body habitus, weight gain, 
individual anatomy, sedatives, etc.  Dr. H. concluded that 
the veteran "may have had" undiagnosed obstructive sleep 
apnea in 1999 when he underwent his UPPP surgery.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence that the veteran has a 
current disability--obstructive sleep apnea.  Concerning the 
veteran's assertion that he had sleep apnea in service, the 
Board notes that such a diagnosis was not made during 
service.  As noted, the veteran was not clearly diagnosed 
with sleep apnea until 2004, more than five years after he 
left active duty.  The medical evidence shows that what the 
veteran experienced while in-service was heroic snoring that 
was alleviated by the 1999 surgery.  While the veteran 
himself firmly believes that what he experienced in service 
was sleep apnea, there is no evidence of record showing that 
the veteran has the specialized medical education, training, 
and experience necessary to render competent medical opinion 
as to the etiology of this disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2008).  Consequently, the veteran's own assertions as to the 
etiology of his sleep apnea have no probative value.  

Turning to medical opinions of record, the Board notes that 
the letter from Dr. H., the veteran's surgeon, said that the 
veteran may have had sleep apnea at the time he underwent 
UPPP surgery in 1999.  Whether he did or not does not change 
the evidence that shows he no longer experienced the problem 
after the in-service surgery.  The Board notes that the VA 
examiner's opinion ultimately attributes the veteran's 
current sleep apnea disability to his post-service weight 
gain as opposed to his military service.  As noted, the 
examiner's opinion was that after gaining weight following 
military service, the veteran's obstructive sleep apnea 
"recurred."  In answering the nexus question, this examiner 
noted that the veteran had been symptom free after his 
surgery until he gained 50 pounds of weight, and that, due to 
his increased weight, "his symptoms recurred."  In sum, as 
regards this examiner's opinions, the opinion that the 
veteran's current sleep apnea disability is attributable to 
his post-service weight gain is probative because there is 
supporting evidence of record that body habitus and weight 
are known causes of sleep apnea.  Indeed, this examiner's 
opinion is consistent with the sequence of events as 
described in the remainder of the record.  Whether the 
veteran had sleep apnea during service or not, the in-service 
surgery caused his sleep problems with snoring to resolve.  
It was not until after the veteran left service and gained 
weight that he again had problems, which problems were 
ultimately diagnosed as due to sleep apnea.  The current 
sleep apnea, as noted above, has been persuasively attributed 
to post-service problems, not to any difficulty the veteran 
experienced during service.  Consequently, the Board finds 
that currently shown sleep apnea is traceable to post-service 
events, not to disease or injury incurred in or aggravated by 
active military service.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  


ORDER

Entitlement to service connection for sleep apnea is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


